                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



MICHAEL ALLEN GIBBS,                            )
                                                )
       Petitioner,                              )
                                                )
v.                                              )               Case No. 1:16-cv-01231-STA-jay
                                                )
GEORGIA CROWELL,                                )
                                                )
       Respondent.                              )



                 ORDER DIRECTING CLERK TO MODIFY RESPONDENT,
                            DENYING § 2254 PETITION,
                    DENYING CERTIFICATE OF APPEALABILITY,
                                     AND
                  DENYING LEAVE TO APPEAL IN FORMA PAUPERIS



       Petitioner Michael Allen Gibbs, a Tennessee state prisoner, has filed a pro se habeas corpus

petition (the “Petition”), pursuant to 28 U.S.C. § 2254. (ECF No. 1.) For the reasons that follow,

the Petition is DENIED.1


                                       BACKGROUND

       In 2009, a Haywood County, Tennessee, grand jury charged Gibbs and Michael Batchelor

with first degree premeditated murder, first degree felony murder, especially aggravated burglary,

and attempted especially aggravated robbery, involving victim Daniel Bradford. (ECF No. 16-1

at 5-6.) The defendants were tried separately. State v. Gibbs, No. W2012-00800-CCCA-R3-CD,




       1
         The Clerk is DIRECTED to substitute Georgia Crowell for Grady Perry as
Respondent, see Fed. R. Civ. P. 25(d), and to update Petitioner's address.
2013 WL 3324957, at *1 (Tenn. Crim. App. June 26, 2013), perm. appeal denied (Tenn. Nov. 14,

2013).

         At Gibbs’s jury trial, Vickie Miller, the Defendant’s girlfriend at the time of the incident,

testified that she and her friend Angela Sangster were at Miller’s house on the night of August 28,

2009, along with Gibbs and Batchelor. (ECF No. 16-4 at 49.) “Miller and Sangster announced to

the men that they were leaving to purchase alcohol” from the victim, who was “a relative of Miller's

who illegally sold liquor out of his home.” Id. at *1. Both women testified that, after the victim

invited them into his home, “two men entered with bandanas covering their faces, instructing the

two women to ‘get down’ and demanding money and liquor from the victim.” Id. The women,

who at that time were “crouched beside the bed,” heard “one of the men sa[y] that the victim had

a gun, and then [they heard] a gunshot.” Id. Without checking on the victim, the women left after

the men had exited. Id. They later returned to the victim’s home “to check on [him] and found

him dead from a gunshot wound.” Id. Miller called the police. Id.

         Brownsville Police Department officers who arrived on the scene discovered that the

victim had “a loaded weapon underneath [him], which had not been fired.” Id. According to the

testimony of law enforcement officers, “the house was in disarray and liquor bottles were strewn

across the bed.” Id. The medical examiner testified that the cause of the victim’s death was a

gunshot wound to the torso. (ECF No. 16-3 at 86.)

         “In her initial statement to the officers immediately after the shooting, Miller denied being

present during the shooting,” but upon questioning, “admitted to being in the room when the

shooting occurred.” Id. at *2. “Although she could not identify either of the two men from their

physical appearance, she claimed to recognize the Defendant's voice.” Id.        Sangster, who “was

interviewed later,” was not “able to identify either” of the men who had entered the victim’s home.



                                                  2
Id. “The Defendant, knowing the police considered him the prime suspect in the victim's murder,

turned himself in,” but “denied any involvement in the victim's murder.” Id.

       Jerry Wayne Shaw, who had been “incarcerated with the Defendant while he was awaiting

trial,” testified that Gibbs confessed to being at “the victim's house to rob him,” “us[ing] the

women to get inside.” Id. The defendant also told “Shaw that when the victim reached ‘for his

pants,’ he shot him.”     Id.   Kristopher White, who had “also [been] incarcerated with the

Defendant,” testified “that the Defendant admitted to shooting the victim during a robbery.” Id.

“The Defendant told White that Miller and Sangster were suppose to ‘handle it’ but were unable

to go through ‘with getting the money,’ so he was ‘called in on the cue’ and shot the victim.” Id.

“Also while incarcerated, the Defendant wrote [a] letter[] to Miller,” in which “he asked for

Miller's help at the preliminary hearing, noting that Miller and Sangster were the only witnesses

against him.” Id.

       The jury acquitted Gibbs on the first degree murder charge, and found him guilty of felony

murder, especially aggravated burglary, and attempted especially aggravated robbery. (ECF No.

16-1 at 117-20.) The trial court imposed a sentence of life imprisonment with the possibility of

parole for the felony murder conviction, and ten years each on the remaining convictions. Gibbs,

2013 WL 3324957, at *2. “The court ordered that the ten-year sentences be served concurrently

with one another, but consecutively to the life sentence, for a total effective sentence of life plus

ten years.” Id.

       On direct appeal, the Tennessee Court of Criminal Appeals (“TCCA”) held that the

especially aggravated burglary conviction was “precluded by statute.” Id. at *5. The court

therefore “modified [the conviction] to one for aggravated burglary with imposition of a five-year

sentence.” Id. at *1. The judgments were confirmed in all other respects. Id.



                                                 3
        Petitioner subsequently filed a state pro se post-conviction petition (ECF No. 16-12 at 18-

32), which was later amended by appointed counsel (id. at 48-55). Following an evidentiary

hearing, the post-conviction trial court denied relief. (Id. at 59-62.) The TCCA affirmed, and the

Tennessee Supreme Court denied permission to appeal. Gibbs v. State, No. W2015-01808-CCA-

R3-PC, 2016 WL 3640373, at *1 (Tenn. Crim. App. June 30, 2016), perm. appeal denied (Tenn.

Oct. 16, 2016).

        On August 22, 2016, Gibbs filed his Petition. He asserts that trial counsel rendered

ineffective assistance by failing, at the plea stage, to explain the proofs necessary to convict him

of felony murder (Claim 1), and that the trial court erred in failing to give a jury instruction on

accomplice testimony (Claim 2). (ECF No. 1 at 4-8.)

                                                DISCUSSION

        Respondent, Georgia Crowell, filed the state-court record (ECF No. 16) and an answer

(ECF No. 17) to the Amended Petition. She argues that the claims are without merit. Petitioner

did not file a reply, although allowed to do so. (See ECF No. 8 at 2.)

   I.        Legal Standards

        A. Federal Habeas Review

        The statutory authority for federal courts to issue habeas corpus relief for persons in state

custody is provided by § 2254, as amended by the Antiterrorisim and Effective Death Penalty Act

(“AEDPA”). See 28 U.S.C. § 2254. Under § 2254, habeas relief is available only if the prisoner

is “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2254(a).

        The availability of federal habeas relief is further restricted where the petitioner’s claim was

“adjudicated on the merits” in the state courts. 28 U.S.C. § 2254(d). In that circumstance, the



                                                   4
federal court may not grant relief unless the state-court decision “‘was contrary to’ federal law

then clearly established in the holdings of [the Supreme] Court; or that it ‘involved an unreasonable

application of’ such law; or that it ‘was based on an unreasonable determination of the facts’ in

light of the record before the state court.” Harrington v. Richter, 562 U.S. 86, 100 (2011) (quoting

28 U.S.C. § 2254(d)(1)-(2)) (citations omitted)).

      A state court’s decision is contrary to federal law when it “arrives at a conclusion opposite

to that reached by [the Supreme] Court on a question of law,” or when “the state court confronts

facts that are materially indistinguishable from a relevant Supreme Court precedent and arrives at”

an “opposite” result. Williams v. Taylor, 529 U.S. 362, 405 (2000). An unreasonable application

of federal law occurs when the state court, having invoked the correct governing legal principle,

“unreasonably applies the . . . [principle] to the facts of a prisoner's case.” Id. at 409.

      For purposes of § 2254(d)(2), a state court’s “factual determination is not unreasonable

merely because the federal habeas court would have reached a different conclusion in the first

instance.” Wood v. Allen, 558 U.S. 290, 301 (2010). The Sixth Circuit construes § 2254(d)(2) in

tandem with § 2254(e)(1) to require a presumption that the state court’s factual determination is

correct in the absence of clear and convincing evidence to the contrary. Ayers v. Hudson, 623 F.3d

301, 308 (6th Cir. 2010) (citing Miller-El v. Cockrell, 537 U.S. 322, 340 (2003)). A state court’s

factual findings are therefore “only unreasonable where they are ‘rebutted by clear and convincing

evidence and do not have support in the record.’” Moritz v. Woods, 692 F. App’x 249, 254 (6th

Cir. 2017) (quoting Pouncy v. Palmer, 846 F.3d 144, 158 (6th Cir. 2017)) (internal quotation marks

omitted).

      Before a federal court will review the merits of a claim brought under § 2254, the petitioner

must have “exhausted the remedies available in the courts of the State.”                 28 U.S.C. §



                                                   5
2254(b)(1)(A). To be properly exhausted, a claim must be “fairly presented” through “one

complete round of the State's established appellate review process.” O’Sullivan v. Boerckel, 526

U.S. 838, 845, 848 (1999).

       B. Ineffective Assistance of Counsel

       A claim that an attorney’s ineffective assistance has deprived a criminal defendant of his

Sixth Amendment right to counsel is controlled by the standards stated in Strickland v.

Washington, 466 U.S. 668 (1984). To succeed on such a claim, a petitioner must demonstrate two

elements: (1) “that counsel’s performance was deficient”; and (2) “that the deficient performance

prejudiced the defense.” Id. at 687. “The benchmark for judging any claim of ineffectiveness

must be whether counsel’s conduct so undermined the proper functioning of the adversarial

process that the trial cannot be relied on as having produced a just result.” Id. at 686.

       To establish deficient performance, a petitioner “must show that counsel’s representation

fell below an objective standard of reasonableness.” Id. at 688. A court considering a claim of

ineffective assistance must apply “a strong presumption” that the attorney’s representation was

“within the wide range of reasonable professional assistance; that is, the defendant must overcome

the presumption that, under the circumstances, the challenged action might be considered sound

trial strategy.” Id. at 689 (internal quotation marks and citation omitted).

       To demonstrate prejudice, a petitioner must establish “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694.   “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. “It is not enough ‘to show that the errors had some conceivable effect on the

outcome of the proceeding.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland,

466 U.S. at 693) (citations omitted). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive



                                                  6
the defendant of a fair trial, a trial whose result is reliable.’” Id. (quoting Strickland, 466 U.S. at

687).

         The deference to be accorded a state-court decision under 28 U.S.C. § 2254(d) is magnified

when a federal court reviews an ineffective assistance claim: “Federal habeas courts must guard

against the danger of equating unreasonableness under Strickland with unreasonableness under §

2254(d). When § 2254(d) applies, the question is not whether counsel’s actions were reasonable.

The question is whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id. at 105.

   II.       Claim 1

         Petitioner asserts that his defense attorney rendered ineffective assistance by failing to

explain to him the proof necessary to convict him of felony murder, thereby causing him to reject

the State’s plea offer of twenty-years’ imprisonment. 2 The claim is properly before the Court

because it was litigated in the post-conviction trial court (ECF No. 16-12 at 60), and raised on

appeal from the denial of post-conviction relief (ECF No. 16-16 at 6).

         At the post-conviction evidentiary hearing, Gibbs “testified that he met with counsel

approximately five times before trial,” and “claimed that he did not realize that he was charged

with felony murder until ‘the end of trial.’” Gibbs, 2016 WL 3640373, at *2. He explained that

his “understanding [of] felony murder ... is when somebody dies during the commission or




         2
           In pertinent part, first degree murder in Tennessee is “[a] premeditated and intentional
killing of another,” or “[a] killing of another committed in the perpetration of or attempt to
perpetrate any first degree murder, act of terrorism, arson, rape, robbery, burglary, theft,
kidnapping, . . .” Tenn. Code Ann. § 39-13-202(a).


                                                  7
perpetration of a crime and so that's what [he] got charged with, but [he] . . . didn't know the

difference” because his “lawyer failed to explain[ ] it to” him. Id.

        Gibbs further “testified that counsel relayed to him a plea offer from the State of twenty

years,” but he rejected the offer because “he did not understand the felony murder charge because

counsel failed to tell him about it.” Id. at *3. Petitioner insisted that, “‘[i]f [he] would have

understood the difference between first degree murder and felony murder, [he] would have took

[sic] the offer . . . .’” Id.

        Counsel testified that “[h]e relayed to the petitioner a plea offer from the State for an agreed

sentence of twenty-five years,” and “explained to the petitioner his sentencing exposure if

convicted at trial.” Id. Counsel “did not recall using the specific terms ‘premeditated murder’ or

‘felony murder,’ but he explained to the petitioner, ‘These are the facts. This is what it's going to

take to show you guilty.’” Id. Although he “did not believe that the facts against the petitioner

were ‘very strong,’” he “told the petitioner to consider the State's offer because they could not

predict what the jury would do and because of the sentencing exposure he faced if convicted after

a trial.” Id. He further “told the petitioner that his opinion was that the State's proof was ‘weak[,]

but ... it's there.’” Id.

        The post-conviction trial court denied relief orally (ECF No. 16-15 at 53-55), and in a

written decision (ECF No. 16-12 at 59-62). The court found that, “[b]ased on petitioner’s and

[counsel’s] testimony, the felony murder rule was explained to petitioner and, based on the

transcript of petitioner’s pre-trial testimony, petitioner understood the nature of the charges he was

facing and knowingly and voluntarily chose to go to trial.” (ECF No. 16-12 at 61-62.)

        On appeal, Gibbs challenged the lower court’s findings, arguing that the record showed

that counsel “failed to adequately explain to him that he was charged with two types of murder:



                                                   8
intentional and premeditated, and murder committed during the commission of a felony,” and “that

had counsel fully advised him, he would have accepted the State's plea offer rather than ‘go to trial

based on an incomplete understanding of his case.’” Gibbs, 2016 WL 3640373, at *4. (See also

ECF No. 16-16 at 12-13.) Applying, Strickland’s two-part test to the evidence adduced at the post-

conviction hearing, the TCCA concluded that Petitioner had not shown that counsel performed

deficiently:

        Trial counsel testified that he relayed the State's plea offer to the petitioner and
        explained the facts that would be required to establish his guilt. Although counsel
        did not think the proof against the petitioner was very strong, counsel informed the
        petitioner that “it's there.” Counsel discussed the disparity between the plea offer
        sentence and the sentencing exposure if convicted after a trial. Counsel believed
        that he adequately advised the petitioner of the charges against him and potential
        punishment. Counsel recalled that their discussions were “always in the context of
        a felony murder.” The post-conviction court accredited counsel's testimony and
        found that the felony murder rule was explained to the petitioner. The petitioner has
        failed to prove that counsel rendered ineffective assistance.

Id. at *5.

        Strickland’s two-part test applies to a petitioner’s claim that counsel’s errors caused him to

reject the government’s plea offer. Lafler v. Cooper, 566 U.S. 156, 162-63 (2012). With regard

to counsel’s performance in the plea context, “[a] criminal defendant has a right to expect at least

that his attorney will review the charges with him by explaining the elements necessary for the

government to secure a conviction, discuss the evidence as it bears on those elements, and explain

the sentencing exposure the defendant will face as a consequence of exercising each of the options

available.” Thompson v. United States, 728 F. App'x 527, 533 (6th Cir. 2018) (quoting Smith v.

United States, 348 F.3d 545, 553 (6th Cir. 2003)). Prejudice is established where there is

“a reasonable probability [the defendant] would have accepted the earlier plea offer had [he] been




                                                  9
afforded effective assistance of counsel.” Logan v. United States, 910 F.3d 864, 869 (6th Cir.

2018) (quoting Missouri v. Frye, 566 U.S. 134, 147 (2012)).

          Because the TCCA correctly identified the governing legal standards and applied them to

the facts of Petitioner’s case, its determination that counsel had not rendered ineffective assistance

is not “contrary to” controlling Supreme Court law. See Williams, 529 U.S. at 406 (“A run-of-the-

mill state-court decision applying the correct legal rule from [Supreme Court] cases to the facts of

a prisoner’s case would not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause.”).

          The decision is also not based on an unreasonable factual determination that counsel

“relayed the State's plea offer to the petitioner and explained the facts that would be required to

establish his guilt.” Gibbs, 2016 WL 3640373, at *5. Although Gibbs insisted at the post-

conviction hearing that he did not “find out that [he] was facing a felony murder charge” until “the

end of trial” (ECF No. 16-15 at 14), the transcript of the criminal trial belies that assertion. Prior

to trial, the court asked counsel to examine Gibbs about his rejection of the plea offer so that the

court could be satisfied that the rejection was knowing and voluntary. (ECF No. 16-3 at 34.) When

counsel asked Gibbs “I also explained to you that if you were convicted for first-degree felony

murder you would be looking at a life sentence [,] . . . [r]ight?”, Gibbs answered “Yes, sir.” (Id.

at 36.)

          Petitioner argues here (ECF No. 1 at 7), as he did to the TCCA (ECF No. 16-16 at 12), that

portions of counsel’s testimony suggest nevertheless that he was confused about the proofs needed

to establish felony murder. He notes that counsel “testified that he advised the Petitioner, ‘[i]f they

find you guilty for the shooting, they are going to find you guilty of the other charges,’” (ECF No.

16-15 at 31), and that he further admitted that he did not provide a “scholarly” explanation of

premeditated murder and felony murder (ECF No. 16-15 at 38). But counsel also testified that



                                                  10
“the context in which we always talked about the plea was the strength of the proof on the murder

and we talked about felony murder,” and “[i]t was always in the context of a felony murder.” (ECF

No. 16-15 at 38-39.) He stated, too, that he explained to his client “[t]hese are the facts. This is

what it’s going to take to show you guilty.” (Id. at 32.)

             The post-conviction trial court credited counsel’s testimony. (ECF No. 16-12 at 61-62.)

The court found Gibbs, on the other hand, to be not credible, concluding from his testimony and

“the record of the [criminal] case,” that his allegation that he did not “understand what he was not

pleading to in this case” was “a defense that . . . c[a]me up after the trial.” (ECF No. 16-15 at 55.)

The TCCA cannot be faulted on habeas review for refusing to disturb those credibility

determinations. See generally Rice v. Collins, 546 U.S. 333, 341-42 (2006) (“Reasonable minds

reviewing the record might disagree about [a witness’s] credibility, but on habeas review that does

not suffice to supersede the trial court’s credibility determination.”).

             Moreover, instead of supplying clear and convincing evidence to undermine the state court

finding that counsel advised his client of the facts needed to establish felony murder, Petitioner

has only argued an “interpretation[] of conflicting evidence that differ[s] from the interpretation[]

of the state court.” Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000). Such an argument is

not sufficient to rebut the presumption of correctness that attaches to the state court’s findings. See

id.

             Having found no merit to Petitioner’s allegation regarding counsel’s advice, the appellate

court reasonably concluded that counsel did not render ineffective assistance. Claim 1 is therefore

DENIED.



      III.      Claim 2



                                                     11
        On direct appeal, Petitioner argued that “the trial court erred by failing to instruct the jury

that Miller and Sangster were accomplices as a matter of law whose testimony must be

corroborated,” and “[a]lternatively, . . . that, if the evidence was unclear, raising a question of fact,

then the jury should have been charged to decide whether the women were accomplices, and if so,

whether there was sufficient corroborating evidence.” Gibbs, 2013 WL 3324957, at *2. (See also

ECF No. 16-7 at 11-14.) He asserts, here, that the TCCA’s decision rejecting his argument is

“contrary to the clearly established federal law.” (ECF No. 1 at 8.) Respondent argues that the

claim is without merit. (ECF No. 17 at 15-19.)

        “It is well-established in Tennessee that ‘a conviction may not be based solely upon the

uncorroborated testimony of an accomplice.’” Gibbs, 2013 WL 3324957, at *3 (quoting State v.

Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)). A trial court must pronounce a witness to be an

accomplice as a matter of law where “the evidence is clear and undisputed that [the] witness

participated in the crime.” Id. Where, “however, . . . the evidence is unclear, then the issue of

whether a witness is an accomplice is a question of fact for the jury to decide, and if the jury

decides that the witness is an accomplice, then it must determine whether there is sufficient

evidence corroborating the witness's testimony.” Id. (citing State v. Griffis, 964 S.W.2d 577, 588

(Tenn. Crim. App. 1997)).

        In Gibbs’s case, the court of appeals determined that, while there was not clear and

undisputed evidence that Miller and Sangster were the defendant’s accomplices, there was

sufficient evidence for the trial court to send the question to the jury and issue the appropriate

instructions. Id. The TCCA held, however, that the trial court’s error was harmless because “[t]he

State presented sufficient evidence at trial to corroborate Miller's and Sangster's testimony if the

jury found them to be accomplices.” Id. at * 4.



                                                   12
       Although Petitioner objects to the TCCA’s ruling on the ground that the absence of an

accomplice instruction violated his federal due process rights, he never raised that federal law

argument on direct appeal. Instead, he only presented the argument as a matter of state law (see

ECF No. 16-7 at 11-14), and the TCCA only addressed the issue under state law. Respondent,

however, has not argued that Claim 2 is procedurally defaulted. The Court will therefore review

the claim on the merits.

       The United States Supreme Court’s decision in “Estelle [v. McGuire, 502 U.S. 62 (1991)]

made clear that ‘the fact that [a jury] instruction was allegedly incorrect under state law is not a

basis for habeas relief.’” Hanna v. Ishee, 694 F.3d 596, 620 (6th Cir. 2012) (quoting Estelle, 502

U.S. at 71-72). Instead, a federal court must determine “whether there is a reasonable likelihood

that the jury has applied the challenged instruction in a way that violates the Constitution.” Estelle,

502 U.S. at 72 (quoting Boyde v. California, 494 U.S. 370, 380 (1990) (internal quotation marks

omitted)). A jury instruction is constitutionally objectionable where it “so infected the entire trial

that the resulting conviction violates due process.” Id. (quoting Cupp v. Naughten, 414 U.S. 141,

147 (1973)). Where the challenge is to the absence of a jury instruction, the petitioner’s burden is

“especially heavy,” because “[a]n omission, or an incomplete instruction is less likely to be

prejudicial than a misstatement of the law.” Henderson v. Kibbe, 431 U.S. 145, 155 (1977).

       Any argument here that the lack of an accomplice instruction resulted in a denial of due

process is without merit. The concern underlying an accomplice instruction is “that an accomplice

may have a special interest in testifying, thus casting doubt upon his veracity.” Cool v. United

States, 409 U.S. 100, 103 (1972). Gibbs’s defense counsel challenged the truthfulness of the

women’s testimonies on cross-examination, including by questioning them about their presence at

the scene of the crimes and their incentives to lie. (ECF No. 16-4 at 101-32; ECF No. 16-5 at 18-



                                                  13
24.) Moreover, their accounts were substantially corroborated by the confessions Gibbs made to

two of his prison-mates. (ECF No. 16-5 at 35-51, 51-79.) Thus, the absence of accomplice

instructions did not render the trial fundamentally unfair. See e.g., Leberry v. Howerton , 583 F.

App’x. 497, 502 (6th Cir. 2014) (absence of jury instruction explaining that accomplice testimony

must be corroborated did not “cas[t] doubt on the fairness of [the defendant's] trial” or

“undermin[e] confidence in the outcome” because other “corroborating evidence” was submitted

to the jury) (quoting Strickland, 466 U.S. at 694); see also generally Wade v. Timmerman-Cooper,

785 F.3d 1059, 1079 (6th Cir. 2015) (“[A] trial court's failure to give. . . an appropriate limiting

instruction will not require reversal where other evidence in the record supports conviction.”).

Claim 2 is therefore DENIED.

       For all of these reasons, the Petition is DENIED.


                                         APPEAL ISSUES

        A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it




                                                  14
debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

deny the Petition. Because any appeal by Petitioner does not deserve attention, the Court DENIES

a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

        In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 3

        IT IS SO ORDERED.


                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: June 26, 2019




        3
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                  15
